DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “the calculation unit” in  the limitation of “convert the summed value output from the calculation unit to a number of photons” lacks of antecedent basis. Because of this, the 112(b) rejection is set forth below. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 6, and 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/006153 A1 (hereunder Nishihara, cited in the IDS filed on 5/14/2020), and further in view of JP 2011- 071958 A (hereunder Sony, cited in the IDS filed on 5/14/2020; which is the same as US 2014/0368704 A1, which is applied in the rejection justification) .
With respect to independent claim 1, Nishihara teaches in Figs. 1 – 2 and 7 photon counting device for photon counting, the device comprising:
a plurality of pixels 130 each including a photoelectric conversion element 134 configured to convert input light to charge as disclosed in paragraph [0030], and an amplifier 136 configured to amplify the charge converted by the photoelectric conversion element and convert the charge to a voltage as disclosed in paragraph [0035];
an A/D converter 165 configured to convert the voltage output from the amplifier of each of the plurality of pixels to a digital value and output the digital value; and
a computer configured to correct the digital value output from the A/D converter so that an influence of a variation in a gain and an offset value among the plurality of pixels is curbed and convert the summed value output from the calculation unit to a number of photons see paragraph [0063 – 0088], but is silent with
output a summed value obtained by summing the corrected digital values in at least two pixels.
Sony teaches in paragraph [0097 – 0099 and 0321 – 0325] that the data amount can be reduced by adding data of a plurality of pixels and outputting the result as one pixel in photo counting. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Nishihara in order to reduce amount of data for fast imaging. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 3 – 5 and 8 – 10, the limitations of wherein a readout noise of the amplifier is equal to or less than 0.2 [e-rms], wherein a readout noise of the amplifier is equal to or less than 0.15 [e-rms], and wherein the gain is equal to or more than 10 [DN/e]” are determined within the ordinary skilled art as an engineering design choice in order to suppress noise.
With respect to independent claim 6, as discussed above Nishihara modified by Sony teaches a photon counting method for photon counting, the method comprising:
converting light input to respective photoelectric conversion elements constituting a plurality of pixels to charge;
amplifying, by an amplifier constituting the plurality of pixels, the converted charge and converting the charge to a voltage;
converting, by an A/D converter, the voltages voltage output from the respective amplifiers amplifier to digital values value and outputting the digital values value;
correcting the digital value output from the A/D converter so that an influence of a variation in a gain and an offset value among the plurality of pixels is curbed; and
summing the corrected digital values corresponding to at least two pixels and outputting a summed value; and
converting the summed value to the number of photons.

Allowable Subject Matter
Claims 2 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 2, the prior art of record fails to teach or reasonably suggest:
wherein the computer is configured to correct the digital value for each of the plurality of pixels based on a deviation between the gain and offset value and a parameter by referring to the parameter corresponding to the gain and the offset value, the parameter being a preset parameter common to the plurality of pixels.
With respect to dependent claim 7, the prior art of record fails to teach or reasonably suggest:
wherein the correcting the digital value includes correcting the digital value for each of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        4/22/2021